DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–4 and 9 is/are pending.
Claim(s) 5–8 is/are canceled.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 2.

Terminal Disclaimer
The terminal disclaimer filed on 05 January 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16/660,406 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1–4 and 9 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nam et al. (US 2015/0050544 A1, hereinafter Nam).
Nam discloses a composite separator (43, [0055]) comprising a porous substrate (44), a heat-resistant coating layer (46, 47, [0071]) formed on both surfaces of the porous substrate (44), and an electrode adhesive layer (46, FIG. 5), characterized in that the electrode adhesive layer (46) includes polyolefin-based organic particles having a melting temperature of 120°C to 180°C and a glass transition temperature of -30°C to 10°C (FIG. 5, [0063]).
Nam does not disclose, teach, or suggest the following distinguishing feature(s):
A composite separator having a peel strength of 30 to 100 gf/25 mm when the composite separator is stacked on a carbon sheet having a thickness of 200 µm so that an electrode adhesive layer faces the carbon sheet, the composite separator and the carbon sheet are pressed and fused at 4 MPa and 70° C for 1 second, and then subjected to a 180 degree peel test; the electrode adhesive layer including polypropylene-based organic particles having a weight change rate of less than 50% upon immersion in an electrolyte solution; and a Gurley permeability satisfies the following Equation 1 and a Gurley permeability change rate (ΔP) satisfies the following G1 ≤ 300 [Equation 1] 10% ≤ ΔP ≤ 50% [Equation 2] wherein ΔP = (G2 − G1)/G1 × 100, G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two PTFE sheets, the composite separator and the PTFE sheets are pressed and fused at 4 MPa and 70° C., and the PTFE sheets are then removed, and G1 is a Gurley permeability of the composite separator before fusion, where a unit of the Gurley permeability is sec/100 cc, and wherein the weight change rate is measured according to the following equation 3, weight change rate = (W2 − W1)/W1 × 100 [Equation 3] wherein W2 is a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725